DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 9/11/2020.  Claims 38-59 are pending and examined.

Claim Objections
Claims 38-48, 52 and 56-58 are objected to for minor informalities.  Appropriate corrective action is required.
Claim 38 “the annularly shaped magnetic poles” “the vicinity of the first extremity” “the thruster channel in the vicinity of the anode” “the channel” “the anode” “the length of the channel, at or in the vicinity” is/are believed to be in error for respectively “the two annularly shaped magnetic poles” “a vicinity of the first extremity” “the annular thruster channel in a vicinity of the anode” “the annular thruster channel” “the annular anode” “a length of the annular thruster channel, at or in a vicinity”
Claim 39 “the anode has at least one of: a width” “the axial direction” “the anode” are believed to be in error for respectively “the annular anode has at least one of: an anode width” “an axial direction” “the annular anode”
Claims 40 and 41
Claim 42 “the outside of the thruster body via the thruster channel” is/are believed to be in error for respectively “an outside of the thruster body via the annular thruster channel”
Claim 43 “the thruster channel” “a potential of the cathode” is/are believed to be in error for respectively “the thruster channel” “the potential of the neutralizing cathode”
Claim 44 “a length of the thruster channel” is/are believed to be in error for respectively “the length of the annular thruster channel”
Claim 45 “the channel walls comprise sloping sections along which a width” is/are believed to be in error for respectively “the walls comprise sloping sections along which a varying width”
Claim 46 “the thruster channel comprises a sloping section”, “the fixed-width section having a width” is/are believed to be in error for respectively “the annular thruster channel comprises the sloping sections” “the fixed-width section having a fixed section width”
Claim 47 “the anode” “the discharge chamber” is/are believed to be in error for respectively “the annular anode” “a discharge chamber”
Claim 48 “the diameter of the annular channel at its center” is/are believed to be in error for respectively “a diameter of the annular thruster channel at a center of the annular thruster channel”. 
Claim 52 “the anode and the cathode” is/are believed to be in error for respectively “the annular anode and the neutralizing cathode”
Claim 56
Claim 57 “a closed-electron drift, narrow channel Hall thruster of claim 38” “the cathode and anode” “the thruster channel” “the closed-drift electrons, wherein plasma ions” “the channel exit” is/are believed to be in error for respectively “a narrow channel Hall thruster of claim 38” “the neutralizing cathode and the annular anode” “the annular thruster channel” “closed-drift electrons, wherein ions of the plasma” “a channel exit”
Claim 58 “the discharge, and a second sub-step, following the step” is/are believed to be in error for respectively “a discharge, and a second sub-step, following a step”
Claim 59 “A nanosatellite powered by a closed-electron drift, narrow channel Hall thruster (NCHT)” is/are believed to be in error for respectively “A nanosatellite”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 38-42, 44-46, 49-57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Secheresse 2005/0035731 in view of Khayms “Design of a Miniaturized Hall Thruster for Microsatellites”
Regarding claim 38, Secheresse teaches a narrow channel Hall thruster (the plasma thruster shown in Fig. 3) comprising: a thruster body (9, 52, 61, 62, 63) and a neutralizing cathode (8) positioned externally thereto and configured for electron emission (8 is a hollow cathode), the thruster body comprising: a magnetic circuit (21-26 and 62, 63) comprising a magnetic field source (21-26) and two annularly shaped magnetic poles (62, 63); an annular thruster channel (3 and the annular downstream frustoconical portion of 2) formed by the annularly shaped magnetic poles (the poles define the downstream end of 3) and characterized by a first extremity (the portion defined by the upstream end of 7 and the radially opposing portion of 52) having a first channel width (the width at the upstream end), and a second extremity (the walls of 3) having a second channel width (the width of 3), and the first channel width being greater than the second channel width (see Fig. 3); an annular anode (7) positioned in the vicinity of the first extremity of the annular thruster channel (see Fig. 3); a gas distributor (11 and 111) configured to release a propellant gas into the thruster channel in the vicinity of the anode (see Fig. 3 and [0064] “The cathode 8 and the gas manifold 11 are connected by respective lines 88 and 110 to sources of gas to be ionized which may be independent or common”); wherein the magnetic circuit is configured to generate a 
Secheresse is silent as to the second channel width being less than 3 mm.
Khayms teaches the length scale (L) of a Hall thruster (a factor that scales all dimensions), is proportional to the power (P) required to operate the thruster (page 3 “Finally, we would like to obtain a relationship for the total power P required for the thruster, which scales as the applied voltage times the ion current. Hence: P~L”)
(Page 1 ”Microsatellite technology can offer significant cost savings and higher reliability for a large variety of commercial applications. Since many microsatellite missions require considerable propulsion capabilities, miniaturization of the propulsion subsystem is critical. A Hall thruster, one of the most mature electric propulsion devices, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Secheresse with Khayms to scale the thruster as needed to facilitate operation with microsatellites.  Such a scaling would result in the second channel width being less than 3 mm as needed to meet the size and power requirements of a given microsatellite application.
Regarding claim 39, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse further teaches wherein the anode has at least one of: a width which is greater than the second channel width (see Fig. 3), or a mounting position perpendicular to the axial direction of the annular thruster channel (see Fig. 3, portions of the anode mounting are perpendicular to the axial direction), such that a surface of the anode which faces the first extremity of the channel, is substantially flat (the surface of the anode that face the first extremity of the channel (the largest surface) is substantially flat). 
Regarding claim 40, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse further teaches wherein the generated magnetic field is substantially radial at or near the second extremity of the annular thruster channel (see Fig. 4). 
Regarding claim 41
Secheresse further teaches wherein the magnetic circuit is further configured such that the generated magnetic field increases in strength from the first extremity to the second extremity of the annular thruster channel (see Fig. 4, the shift in the density of magnetic field lines shows the generated magnetic field increases in strength from the first extremity to the second extremity of the annular thruster channel, in particular from the downstream end of the first extremity in to the second extremity). 
Regarding claim 42, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse further teaches wherein the thruster body further comprises a discharge chamber (2 and 3), which includes the thruster channel and which is fluidly coupled to the outside of the thruster body (the space outside of the thruster) via the thruster channel (see Fig. 3), wherein the anode is positioned within the discharge chamber (see Fig. 3), and wherein the first channel width is smaller than a maximum width (the width of the widest portion of 2) of the discharge chamber (see Fig. 3). 
Regarding claim 44, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse is silent as to a length of the thruster channel is no greater than 2 mm.
Khayms teaches the length scale (L) of a Hall thruster (a factor that scales all dimensions), is proportional to the power (P) required to operate the thruster (page 3 “Finally, we would like to obtain a relationship for the total power P required for the thruster, which scales as the applied voltage times the ion current. Hence: P~L”)
(Page 1 ”Microsatellite technology can offer significant cost savings and higher reliability for a large variety of commercial applications. Since many microsatellite missions require considerable propulsion capabilities, miniaturization of the propulsion subsystem is critical. A Hall thruster, one of the most mature electric propulsion devices, has been selected for analysis, design, and manufacturing in order to operate at considerably lower-than-standard power levels”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Secheresse with Khayms to scale the thruster as needed to facilitate operation with microsatellites.  Such a scaling would result in a length of the thruster channel is no greater than 2 mm as needed to meet the size and power requirements of a given microsatellite application.
Regarding claim 45, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse further teaches wherein the channel walls comprise sloping sections (the portions comprising the frustoconical portion of the annular thruster channel) along which a width of the channel decreases from the upstream channel width to the downstream channel width (see Fig. 3). 
Regarding claim 46, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse further teaches wherein the thruster channel comprises a sloping section (the portions comprising the frustoconical portion of the annular thruster channel) and a fixed-width section (3), the fixed-width section having a width 
Regarding claim 49, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse is silent as to the second channel width is 2 mm or smaller.
Khayms teaches the length scale (L) of a Hall thruster (a factor that scales all dimensions), is proportional to the power (P) required to operate the thruster (page 3 “Finally, we would like to obtain a relationship for the total power P required for the thruster, which scales as the applied voltage times the ion current. Hence: P~L”)
(Page 1 ”Microsatellite technology can offer significant cost savings and higher reliability for a large variety of commercial applications. Since many microsatellite missions require considerable propulsion capabilities, miniaturization of the propulsion subsystem is critical. A Hall thruster, one of the most mature electric propulsion devices, has been selected for analysis, design, and manufacturing in order to operate at considerably lower-than-standard power levels”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Secheresse with Khayms to scale the thruster as needed to facilitate operation with microsatellites.  Such a scaling would result in the second channel width is 2 mm or smaller as needed to meet the size and power requirements of a given microsatellite application.
Regarding claim 51
Secheresse is silent as to wherein the narrow channel Hall thruster has a diameter of less than 3 cm and wherein the narrow channel Hall thruster weighs less than 300 grams.
Khayms teaches the length scale (L) of a Hall thruster (a factor that scales all dimensions), is proportional to the power (P) required to operate the thruster (page 3 “Finally, we would like to obtain a relationship for the total power P required for the thruster, which scales as the applied voltage times the ion current. Hence: P~L”)
(Page 1 ”Microsatellite technology can offer significant cost savings and higher reliability for a large variety of commercial applications. Since many microsatellite missions require considerable propulsion capabilities, miniaturization of the propulsion subsystem is critical. A Hall thruster, one of the most mature electric propulsion devices, has been selected for analysis, design, and manufacturing in order to operate at considerably lower-than-standard power levels”). The mass of a thruster scales as L cubed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Secheresse with Khayms to scale the thruster as needed to facilitate operation with microsatellites.  Such a scaling would result in the narrow channel Hall thruster has a diameter of less than 3 cm and wherein the narrow channel Hall thruster weighs less than 300 grams as needed to meet the size and power requirements of a given satellite application.
Regarding claim 52
Secheresse further teaches wherein the thruster operates with “a source power of about 30 watts (W) (Up≦200 V, Jp≦160 mA), and using xenon” see [0128].
The power supply of Secheresse providing <= 200 V shows the anode to cathode voltage as less than 200V.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Secheresse with Khayms to operate with the recited voltage range since it has been held that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05 I.
Regarding claim 53, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse further teaches wherein the thruster is configured to operate at a power of 30 W or less ([0128] “a source power of about 30 watts (W) (Up≦200 V, Jp≦160 mA), and using xenon”).
Regarding claim 54, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse further teaches wherein the thruster body has an insulator coating ((52) [0059] Such a closed electron drift plasma accelerator comprises a first chamber 2 defined by walls 52 made of electrically-insulating material having inside faces covered in a conductive material 9. This first chamber 2 constitutes an ionizing chamber or stilling chamber). 
Regarding claim 55, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse further teaches wherein the propellant gas is xenon, krypton, iodine, argon, or a combination thereof ([0128] “a source power of about 30 watts (W) (Up≦200 V, Jp≦160 mA), and using xenon”). 
Regarding claim 56, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse further teaches wherein the cathode is any one of a thermionic cathode, a hollow cathode (8 is a hollow cathode), a field emission cathode, or a radiofrequency/microwave cathode. 
Regarding claim 57, per the rejection of claim 53 supra, Secheresse in view of Khayms teaches the narrow channel Hall thruster of claim 38 including a power supply of 30 W or less (with the channel exit being the exit of the annular thruster channel).
The method of operating the closed-electron drift, narrow channel Hall thruster of claim 38 comprising the steps of powering said narrow channel Hall thruster using a power supply of 30 W or less; establishing a discharge voltage across the cathode and anode (the voltage between the cathode and anode during normal thrust generating operation) so as to induce a closed-electron drift in the thruster channel; and releasing a propellant gas into the thruster channel, so as to produce a plasma (the plasma created by the collisions between closed drift electrons and propellant gas during normal thrust generating operation) by collisions with the closed-drift electrons, wherein plasma ions (the ions of the plasma generated during normal thrust generation operation) accelerate downstream therein and exit via the channel exit, thereby inducing a discharge 
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Based on applicant’s disclosure, there is no specific embodiment or structure that results in producing a thrust-to-power ratio of at least 50 .mu.N/W. The thrust-to-power ratio has been construed as the result of improving the efficiency of the thruster significantly over 10% for low power (<100 W) operation ([0008] … an electrical efficiency drop to 10% at power levels below 100 W. Thus, the use of Hall thrusters for nanosatellite propulsion has so far proven problematic, with no reports of successful operation of conventional annular Hall thrusters at powers below 50 W. [0153] … According to some such embodiments, in operation, the resultant thrust-to-power ratio can be as high as about 0.5 .mu.N/W).
Since the thruster disclosed by Secheresse has the structure claimed by applicant and since the thruster disclosed by Secheresse has high efficiency at low power (30W) and a small beam divergence (see [0023] “This makes it possible to increase the efficiency of the plasma engine up to the range 60% to 70% and to reduce the angle of divergence of the ion beam to the range 10% to 15%”). As such, the 
Regarding claim 59, per the rejection of claim 53 supra, Secheresse in view of Khayms teaches a narrow channel Hall thruster of claim 38 including a power supply for powering the narrow channel Hall thruster. 
Secheresse further teaches a satellite powered by the closed-electron drift, narrow channel Hall thruster ([0051] The plasma accelerator may be applied to a plasma space engine constituting an electric reaction thruster for a satellite, or other spacecraft).  The satellite body portion is the part of the satellite connected to the narrow channel Hall thruster.  
Secheresse in view of Khayms as discussed above does not teach the satellite as a nanosatellite.
Khayms teaches the length scale (L) of a Hall thruster (a factor that scales all dimensions) is a scale factor that is proportional to the power (P) required to operate the thruster (page 3 “Finally, we would like to obtain a relationship for the total power P required for the thruster, which scales as the applied voltage times the ion current. Hence: P~L”)
(Page 1 ”Microsatellite technology can offer significant cost savings and higher reliability for a large variety of commercial applications. Since many microsatellite missions require considerable propulsion capabilities, miniaturization of the propulsion subsystem is critical. A Hall thruster, one of the most mature electric propulsion devices, has been selected for analysis, design, and manufacturing in order to operate at considerably lower-than-standard power levels”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Secheresse with Khayms to scale the thruster as needed to facilitate operation with a nanosatellite since Hall thrusters can be scaled to as needed for such operation.
Claims 38, 39, 47, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer 8,407,979 in view of Fisch 2002/0008455
Regarding claim 38, Hofer teaches a narrow channel Hall thruster ((10) Fig. 1B, where common elements between 1A and 1B are shown, the provided labeling in 1A will be used to refer to the elements in 1B) comprising: a thruster body (60), and a neutralizing cathode (40) positioned externally thereto (see Fig. 1b) and configured for electron emission (col. 4 ll. 21-34 “The cathode 40 supplies electrons to the discharge chamber 20 for ionization and to the plume for neutralization of the ion exhaust. According to various embodiments, emitting filaments can be implemented in place of a cathode but an orificed hollow cathode 40 is the preferred source of electrons. In hollow cathodes, additional propellant gas is passed over a thermionic emitter, such as lanthanum hexaboride (LaB.sub.6) or porous tungsten impregnated with oxides (e.g., barium oxide (BaO)), which when heated emits electrons and initiates a plasma breakdown via electron-neutral collisions. Electrons are extracted through a small orifice using a positively biased electrode called a keeper. Other types of cathodes 40 can be implemented which are capable of heaterless and keeperless operation after initial plasma breakdown occurs”), the thruster body comprising: a magnetic circuit (60) comprising a magnetic field source (52 and 54) and two annularly shaped magnetic poles (the flange shaped downstream most portions of 60 comprising an inner annular 
Hofer as discussed above does not teach wherein the channel width being less than 3 mm.
Hofer teaches the width of the thruster channel at 80 can be optimized so as to provide increased propellant density and an associated improvement in ionization 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the annular thruster channel of Hofer with the recited channel width since it has been held that the determination of the optimum or workable ranges of a results effective variable is a matter of routine experimentation (see MPEP 4144.05 B In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation) and since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 4144.05 A.
Hofer as discussed above does not teach wherein walls of the channel are electrically biased with respect to the anode, to generate a substantially axial electric field along the length of the channel, at or in the vicinity of the second extremity of the annular thruster channel.
Fisch teaches wherein the walls are electrically biased with respect to the anode (one segmented non emissive electrode, employed near the channel exit is metallic [0052] We disclose that low plume divergence operation is possible with just one segmented non emissive electrode, employed near the channel exit, on the cathode-side of the magnetic field maximum. … In this case, the electrode is non emissive and is biased at the cathode potential) to generate a substantially axial electric field along the length of the channel, at or in the vicinity of the second extremity of the annular thruster channel.
The field being axial would result from the placement of the electrode at taught by Fisch relative to the anode as taught by Hofer. A portion of that axial electric field would be within the second extremity of the annular thruster channel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hofer with Fisch to improve ion trajectory focusing ([0019] It is a further object of this invention to provide an improved plasma thruster, which provides better focusing of the ion trajectories, thereby providing a more directional plume. A more tightly focused plasma plume reduces channel erosion, improves thrust, and facilitates integration with other satellite components).
Regarding claim 39, Hofer in view of Fisch teaches the invention as discussed above.
Hofer further teaches wherein the anode has at least one of: a width which is greater than the second channel width (see Fig. 1B), or a mounting position perpendicular to the axial direction of the annular thruster channel, such that a surface of the anode which faces the first extremity of the channel, is substantially flat (the downstream surface is flat as are all other surfaces see Fig. 1B). 
Regarding claim 47, Hofer in view of Fisch teaches the invention as discussed above.
Hofer further teaches wherein the anode is porous (see col. 4 ll. 5-14 cited supra) and forms a tip portion of the gas distributor (see Fig. 1B), being thereby configured for 
Regarding claim 48, Hofer in view of Fisch teaches the invention as discussed above.
Hofer in view of Fisch as discussed above does not teach wherein the second channel width is less than 1/15 of the diameter of the annular channel at its center.
Hofer teaches the width of the thruster channel at 80 can be optimized so as to provide increased propellant density and an associated improvement in ionization efficiency within the thruster channel thereby allowing the thruster to operate in a low voltage high thrust to power (T/P) mode at high efficiency (Col. 5 ll. 34 to Col. 6 ll. 33 “By lowering the applied voltage to a range of between about 100 V to about 150 V at constant power, as occurs when operating the Hall thruster 10 at a lower specific impulse (e.g. approximately 1000 s), the Hall thruster 10 can be operated in a high thrust-to-power (T/P) mode. However, operation of the Hall thruster 10 within this relatively low discharge voltage range typically results in a drastic reduction in ionization efficiency, which in turn limits the maximum achievable T/P. More particularly, at discharge voltages in the range of about 100 V to about 150 V, the ionization efficiency (which depends on the electron temperature and particle densities) largely suffers due to a decrease in the electron temperature…To achieve high T/P operation at relatively low discharge voltages, the discharge chamber 20 of the Hall thruster 10 of the present teachings is incorporated with a variable area discharge channel 50. As shown in FIG. 2, the geometry of the variable area discharge channel 50 is achieved through the use of inserts 70, 72 that function to divide the discharge chamber 20 into a high-density 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the annular thruster channel of Hofer so that the second channel width is less than 1/15 of the diameter of the annular channel at its center since it has been held that the determination of the optimum or workable ranges of a results effective variable is a matter of routine experimentation (see MPEP 4144.05 B In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation) and since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 4144.05 A.
Regarding claim 50, Hofer in view of Fisch teaches the invention as discussed above.
Hofer in view of Fisch as discussed above does not teach wherein the anode width is at least 3 times the second channel width.
Hofer teaches the width of the thruster channel at 80 can be optimized so as to provide increased propellant density and an associated improvement in ionization efficiency within the thruster channel thereby allowing the thruster to operate in a low voltage high thrust to power (T/P) mode at high efficiency (Col. 5 ll. 34 to Col. 6 ll. 33 “By lowering the applied voltage to a range of between about 100 V to about 150 V at constant power, as occurs when operating the Hall thruster 10 at a lower specific impulse (e.g. approximately 1000 s), the Hall thruster 10 can be operated in a high thrust-to-power (T/P) mode. However, operation of the Hall thruster 10 within this relatively low discharge voltage range typically results in a drastic reduction in ionization efficiency, which in turn limits the maximum achievable T/P. More particularly, at discharge voltages in the range of about 100 V to about 150 V, the ionization efficiency (which depends on the electron temperature and particle densities) largely suffers due to a decrease in the electron temperature…To achieve high T/P operation at relatively low discharge voltages, the discharge chamber 20 of the Hall thruster 10 of the present teachings is incorporated with a variable area discharge channel 50. As shown in FIG. 2, the geometry of the variable area discharge channel 50 is achieved through the use of inserts 70, 72 that function to divide the discharge chamber 20 into a high-density ionization zone 80, a transition region 85, and a low-density acceleration zone 90. The inserts 70, 72 can be arranged to lock in place with each wall 22, 24, respectively, of the 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the annular thruster channel of Hofer so that the second channel width is 1/3 the width of the anode since it has been held that the determination of the optimum or workable ranges of a results effective variable is a matter of routine experimentation (see MPEP 4144.05 B In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation) and since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 4144.05 A.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Secheresse in view of Khayms and Fisch
Regarding claim 43
Secheresse does not teach wherein the walls of the thruster channel are metallic and configured to be maintained at a potential of the cathode or at an intermediate potential between a potential of the cathode and a potential of the anode.
Fisch teaches wherein the walls of the thruster channel are metallic (one segmented non emissive electrode, employed near the channel exit is metallic [0052] We disclose that low plume divergence operation is possible with just one segmented non emissive electrode, employed near the channel exit, on the cathode-side of the magnetic field maximum. … In this case, the electrode is non emissive and is biased at the cathode potential) and configured to be maintained at a potential of the cathode (see [0052] cited supra)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Secheresse in view of Khayms with Fisch to improve ion trajectory focusing ([0019] It is a further object of this invention to provide an improved plasma thruster, which provides better focusing of the ion trajectories, thereby providing a more directional plume. A more tightly focused plasma plume reduces channel erosion, improves thrust, and facilitates integration with other satellite components).
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Secheresse in view of Khayms and Brotons 2019/0309736
Regarding claim 58, Secheresse in view of Khayms teaches the invention as discussed above.
Secheresse in view of Khayms is silent as to wherein the step of establishing the discharge voltage comprises a first sub-step of establishing an initial voltage to ignite 
Brotons teaches a Hall thruster ignition method wherein the step of establishing the discharge voltage comprises a first sub-step of establishing an initial voltage to ignite the discharge (the voltage shown in Fig. 3a prior to any discharge), and a second sub-step, following the step of releasing the propellant gas (see [0082] infra), of lowering the initial voltage (see Fig. 3a, all the subsequent discharge voltages are lower, see also [0086] infra) to obtain the discharge voltage (See Fig. 3a and [0074] A first stage consists of the heating phase of the cathode 51. [0078] In a second phase, a direct voltage is applied between the anode 50 and the cathode 51, through the first power supply source 10. [0080] In the configuration where the first and the third power supply sources are separate, a voltage in the form of at least one at least one pulse is applied between the igniter 52 and the cathode 51, through the third power supply source and the passive electrical circuit. [0081] This second phase is preferentially to be executed simultaneously with the first phase, but can be executed following the same without modifying the result of said phases. [0082] At the same time as this second phase, a voltage is applied to the terminals of the magnetic circuit and a propellant gas is injected through the anode. [0083] Once the capacitor C is powered by … the third power supply source 70 .. said capacitor C is charged … until a voltage is established at its terminals which is close to the voltage Vanode of the anode. A steady electrical state is established until the cathode 51 attains an adequate level of electron emission.[0084] At this point in time, a first discharge current appears between the igniter and the cathode, discharging the capacitor C. [0086] Thereafter, a series of pulses is generated. Each pulse begins with a partial charge of the capacitor C, followed by a discharge of the same each time a discharge current appears between the igniter 52 and the cathode 51. The peak of each pulse is therefore significantly lower than the voltage Vanode, due to the premature discharging of the capacitor C. [0087] The pulses, i.e., the charging/discharging of the capacitor, continue in succession until a discharge current Id appears between the anode 50 and the cathode 51. At this moment, plasma is established in anode 50, allowing for the Hall-effect electric thruster to be switched on.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Secheresse in view of Khayms with Brotons to facilitate reliable ignition via a simple economical solution ([0027]
This invention aims to remedy all or a part of the limitations of the solutions offered by the prior art, particularly those disclosed hereinabove, by providing a simple and economical solution while guaranteeing the reliability of the ignition of the Hall-effect electric thruster).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741